                                                                 USDC-SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC#:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 3-30-20


 LAWRENCE SCHWARTZWALD,

                             Plaintiff,
                                                             No. 19-CV-9938 (RA)
                        v.
                                                                     ORDER
 OATH INC.,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         In light of the ongoing Covid-19 crisis, oral argument on Defendant’s Motion to Dismiss

the Amended Complaint, Dkt. 16, is hereby adjourned to July 8, 2020 at 11 AM.

SO ORDERED.

Dated:      March 30, 2020
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
